                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
RENA ABRAN,                                         :        CIVIL ACTION
                                                    :
              Plaintiff,                            :
                                                    :
                      v.                            :        No. 18-cv-1107
                                                    :
CITY OF PHILADELPHIA, ET AL.,                       :
                                                    :
              Defendants.                           :
                                                    :

                                            ORDER

       AND NOW, this 2nd day of April, 2020, following a telephone conference on Plaintiff’s

“Motion for Sanctions Against Defendant City of Philadelphia” (ECF No. 118), I find as follows:

   1. Plaintiff continues to seek all records of recordings, statements, and/or reports created by

       House of Corrections (“HOC”) Warden Lawton relating to inmate suicides that occurred

       between 2011 and 2016.

   2. During the April 1, 2020 teleconference, Counsel for Defendant City of Philadelphia

       verified that no transcripts or records created by or at the direction of Warden Lawton

       exist regarding decedent Gene Wilson’s death.

   3. Counsel for the City confirmed that, in the relevant time frame of 2011–2016, there were

       a total of two prior inmate suicides at the HOC.

   4. Counsel for the City also verified that all recordings and/or written records that are still

       available and that were created by Warden Lawton and/or others, regarding the two other

       inmate suicides that occurred at the HOC between 2011 and 2016, have already been

       produced to Plaintiff, with one exception. Because of privacy concerns, the City has not

       produced the mental health records for one of the prior HOC inmates that had committed

                                                1
         suicide during that time. For the second prior inmate suicide at the HOC, the City

         verified that the inmate’s mental health records are no longer available.1

                 WHEREFORE, it is hereby ORDERED that:

      a) Plaintiff’s Motion for Sanctions and for Discovery (ECF No. 118) is DENIED as moot.

      b) If Plaintiff believes that a good faith basis exists to require the City of Philadelphia to

          produce the existing mental health records for the one prior HOC inmate whose mental

          health records are still available, within fourteen (14) days of the date of this Order,

          Plaintiff shall file a letter request outlining the basis for production.

      c) Plaintiff may file a supplemental response in opposition to Defendant City of

          Philadelphia’s Motion for Summary Judgment. If Plaintiff does not file the request for

          additional discovery as outlined above in ¶ (b), Plaintiff’s supplemental response in

          opposition to summary judgment shall be filed within thirty (30) days of the date of

          this Order.

      d) Within fourteen (14) days of the date of Plaintiff’s supplemental response, Defendant

          City of Philadelphia may file a reply in support of summary judgment.

      e) If Plaintiff does file a request for discovery as outlined above in ¶ (b), the Court will

          adjust these deadlines.



                                                 BY THE COURT:



                                                  /s/ Mitchell S. Goldberg
                                                 MITCHELL S. GOLDBERG, J.



1
        The City indicated that the HOC maintains mental health records for a period of seven years
after an inmate’s suicide. Because the second inmate committed suicide in 2011, and beyond seven
years ago, the City clarified that the inmate’s mental health records are no longer available.
                                                    2
